PER CURIAM. |,We hereby accept the voluntary surrender of the license of James S. Scott, Jr., to practice law in the State of Arkansas. Mr. Scott was convicted by a jury in Pulaski County Circuit Court in 2002 of first-degree sexual abuse, a Class C felony. In his petition to voluntarily surrender his law license Mr. Scott acknowledged the felony conviction and that his postconviction remedies had not been successful in overturning the judgment of conviction. Mr. Scott stated that he wished to avoid the expense and distress of disbarment proceedings. The name of James S. Scott, Jr., shall be removed from the registry of licensed attorneys, and he is barred and enjoined from engaging in the practice of law in the State of Arkansas effective on the date of this opinion. It is so ordered.